DETAILED ACTION
Claim Objections
Claim 19 appears to have grammatical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1)
Regarding claim 1, Martino discloses an apparatus for the cessation of gas production comprising: 

gas termination control logic operably coupled to the gas detector logic and comprising:
a power receive input (1314, 1432, 1632; see Figs. 13, 14, 16) configured to receive power from a potential gas producing device (see Figs. 2, 6, 13, 14, 16 showing a system power source 234, 634, 1634; Figs. 2, 6 shows a furnace system 200/600, which includes the system power source 234, 634; side note: the “potential gas producing device” is not required of the claimed apparatus; what is required is a power received input that is capable of connecting to a potential gas producing device); 
a power supply output (any line, terminal, or contact for transferring or outputting an electrical signal/voltage) configured to supply power to a controller (e.g., controller = electrical ignition mechanism; electrical ignition mechanism controls the ignition sequence, see paras. 39, 70) attached to the potential gas producing device; 
detection logic (portion of the control module 230, 630, 1630 that is not the relay switch) operable to receive the gas detection output signal from the gas detector logic and provide a gas termination output signal based on the received gas detection output signal (paras. 11, 36, 40, 71, 72, 100, 101); 
and relay logic (portion of the control module 230, 630, 1630 that is the relay switch including the time delay circuit; see para. 39, 70, 99) operable to receive power from the power receive input and determine whether to provide power received from the power receive input to the power supply output based on the gas termination output signal from the detection logic, wherein the gas detector logic provides power to the controller attached to the potential gas producing device (the gas detector logic determines whether power should be supplied to the electrical ignition mechanism).  
Martino fails to disclose 

wherein the gas detector logic receives power from a transformer attached to the potential gas producing device. 
Pakravan teaches a carbon monoxide detector, comprising: a gas detector logic operable to detect a threshold level of carbon monoxide and provide a gas detection output signal based on the detected threshold level of carbon monoxide (para. 5).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino to include a gas detector logic operable to detect a threshold level of carbon monoxide and provide a gas detection output signal based on the detected threshold level of carbon monoxide.  The gas detector logic would operate in conjunction with the other components in Martino, as described above, such that the combination discloses a combination smoke and carbon monoxide detector.  The motivation to combine is so that, if a fault condition is detected, the burner/furnace can automatically shut off and/or sound an alarm.  A high carbon monoxide level may indicate a fault condition such as improper combustion.  For example, a malfunction of the air supply or fuel supply may be causing the fuel-air ratio to be operating out of range.  Or there may be a fault in the controller controlling the fuel-air ratio.  
Sid teaches an apparatus for the cessation of gas production wherein the gas detector logic (para. 21) receives power from a transformer (700, Fig. 7) attached to the potential gas producing device.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the gas detector logic receives power from a transformer attached to the potential gas producing device since a transformer is a well-known device for stepping down high voltage power from the electrical mains to a low voltage power that is required of electronic devices such as the gas detector logic.  
Regarding claim 2, Martino discloses wherein the detection logic is operable to provide a first voltage level on the gas termination output signal [zero voltage or no “power source output”, see para. 39; note: 0 volts is an example output signal in the present application; alternative interpretation: a voltage at a first instance in time, e.g., a first time that initiates the time delay sequence 1106 (see paras. 98-100)] or a second voltage level (“power source output”; alternative interpretation: a voltage at a second later instance of time, e.g., a second time after the end of the time delay sequence 1106) on the gas termination output signal based on the received gas detection output signal. 
Regarding claim 3, Martino discloses wherein the relay logic is operable to select between a first output signal (relay switch is closed and therefore outputs a voltage to the ignition mechanism) and a second output signal (relay switch is open and outputs zero voltage; note: 0 volts is an example output signal disclosed in the present application), wherein the relay logic is operable to provide power received from the power receive input to the first output signal or the second output signal based on the gas termination output signal from the detection logic (para. 39).
Regarding claim 5, Martino discloses wherein the gas detector logic provides a first voltage level  (e.g., 0 volts; note: 0 volts is an example output voltage level in the present application) on the gas detection output signal when the gas detector logic detects a level of gas below the threshold level of gas, and provides a second voltage level (e.g., “power source output”, see para. 39) on the gas detection output signal when the gas detector logic detects a level of gas at or above the threshold level of gas. 
Regarding claim 6, Martino fails to disclose wherein the controller attached to the potential gas producing device is a control board of the potential gas producing device, wherein the control board is operable to provide power to the potential gas producing device.  Martino does not teach the specifics of the controller.
However, Sid teaches wherein the controller (Figs. 12, 13) attached to the potential gas producing device is a control board of the potential gas producing device, wherein the control board is operable to provide power to the potential gas producing device (paras. 97, 100).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the controller attached to the potential gas producing device is a control board of the potential gas producing device, wherein the control board is operable to provide power to the potential gas producing device.  The motivation to incorporate teachings of a controller, as taught by Sid, is because Martino does not provide details concerning the controller.  Moreover, a control board is a compact device that can perform many different functions and is oftentimes programmable.  
Regarding claim 17, modified Martino discloses (see rejection of claim 1 for citations unless otherwise noted) a method for the cessation of gas production comprising: receiving a gas detection output signal based on a threshold level of carbon monoxide detected by gas detector logic operable to detect the threshold level of carbon monoxide; receiving power from a potential gas producing device on a power receive input; providing a gas termination output signal based on the received gas detection output signal by using detection logic operable to receive the gas detection output signal from the gas detector logic; and determining whether to provide power received from the power receive input to a power supply output of a controller attached to the potential gas producing device based on the gas termination output signal from the detection logic by using relay logic connected directly to the detection logic and operable to receive power from the power receive input, wherein providing power on the power supply output to supply power to the controller attached to the potential gas producing device enables the controller attached to the potential gas producing device to provide power to the potential gas producing device. 
Regarding claim 18, modified Martino discloses wherein providing a gas termination output signal based on the received gas detection output signal comprises providing a first voltage level on the gas termination output signal or a second voltage level on the gas termination output signal based on the received gas detection output signal (see rejection of claim 2). 
Regarding claim 19, modified Martino discloses wherein determining whether to provide power received from the power receive input to the power supply output of the controller attached to the potential gas producing device based on the gas termination output signal from the detection logic comprises providing power received from the power receive input to a first output signal or a second output signal based on the gas termination output signal from the detection logic (see rejection of claim 3). 
Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1), as applied to claim 1, and further in view of Lyons (US 5739504 A).
Regarding claim 4, Martino fails to disclose wherein the relay logic provides power received from the power receive input to the first output signal when the detection logic provides the first voltage level on the gas termination output signal, and wherein the relay logic provides power received from the power receive input to the second output signal when the detection logic provides the second voltage level on the gas termination output signal. 
However, Lyons teaches a control system for a boiler, wherein the relay logic (7) provides power received from the power receive input (VCC) to the first output signal (signal “to close the burner circuit” and activate the burner, see col. 4, lines 53-59) when the detection logic provides the first voltage level (signal level corresponding to the “first state”) on the gas termination output signal (col. 4, lines 42-59), and wherein the relay logic provides power received from the power receive input to the second output signal (signal to open the burner circuit and deactivate the burner) when the detection logic provides the second voltage level (signal level corresponding to the “second state”) on the gas termination output signal (col. 4, lines 42-59).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the relay logic provides power received from the power receive input to the first output signal when the detection logic provides the first voltage level on the gas termination output signal, and wherein the relay logic provides power received from the power receive input to the second output signal when the detection logic provides the second voltage level on the gas termination output signal.  The motivation to combine is so that the relay has additional functionality.  Martino discloses a relay that can only deactivate a burner when the relay is activated.  However, Lyons teaches a relay logic that can, not only deactivate the burner, but also activate an alarm or a water feeder of the boiler (col. 5, lines 22-44).  With the modification, the first output signal could, for example, activate the burner, the water feeder, and other control systems.  The second output signal could, for example, deactivate the burner, activate an alarm, shut off the gas valves, or shutdown parts of the system.   

Regarding claim 20, modified Martino discloses wherein providing power received from the power receive input to a first output signal or a second output signal based on the gas termination output signal from the detection logic comprises: providing power received from the power receive input to the first output signal when the first voltage level is provided on the gas termination output signal; and providing power received from the power receive input to the second output signal when the second voltage level is provided on the gas termination output signal (see rejection of claim 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1), as applied to claim 1, and further in view of Jaeschke (US 20040043345 A1).
Regarding claim 7, Martino fails to disclose wherein the controller attached to the potential gas producing device is an electronic fuel valve of the potential gas producing device, wherein the electronic fuel valve is operable to provide fuel to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with fuel from the electronic fuel valve. 
However, Jaeschke teaches a potential gas producing device wherein the controller attached to the potential gas producing device is an electronic fuel valve of the potential gas producing device, wherein the electronic fuel valve is operable to provide fuel to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with fuel from the electronic fuel valve (para. 4).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the controller attached to the potential gas producing device is an electronic fuel valve of the potential gas producing device, wherein the electronic fuel valve is operable to provide fuel to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with fuel from the electronic fuel valve. The motivation to combine is so that the gas flow to the burner can be automatically shut off if the smoke levels exceed a threshold level.  This results in improved safety.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1), as applied to claim 1, and further in view of Murphy (US 5576739).
Regarding claim 8, Martino fails to disclose wherein the controller of the potential gas producing device is a thermostat operatively coupled to the potential gas producing device, wherein the thermostat is operable to provide power to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with power from the thermostat.
However, Murphy teaches a carbon monoxide safety system wherein the controller of the potential gas producing device is a thermostat operatively coupled to the potential gas producing device, wherein the thermostat is operable to provide power to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with power from the thermostat (col. 4, lines 7-17).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the controller of the potential gas producing device is a thermostat operatively coupled to the potential gas producing device, wherein the thermostat is operable to provide power to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with power from the thermostat.  The motivation to combine is so that the entire system can be shut down when a dangerous CO level is detected.  This modification provides an extra level of safety in case power to the burner is not interrupted.  Moreover, having a thermostat is a common and convenient method of regulating the heat output based on the desired user setting.  

Allowable Subject Matter
Claims 9-16 are allowed.

Response to Arguments
Applicant’s argument directed at claim 9 has been found persuasive.  Claims 9-16 are therefore allowed.

Applicant asserts:
Applicant respectfully submits that the claimed power receive input is required to receive power from a potential gas producing device. This is not met by Martino. Page 3 of the Office Action alleges that because Martino discloses that a furnace is part of the system, this limitation is met. However, none of the electrical conduits 1314, 1432, or 1632 receive power from the furnace, but instead receive power from an external power supply 234, 634, 1634 and deliver said power to the control module (i.e., 630).  

–pg. 7 of Remarks




Examiner’s response:
The power supply (234, 634, 1634) is examined to be part of the furnace system.  See Fig. 2, reproduced below, showing a furnace system having a power supply 234.  As a side note, the “potential gas producing device” is not required of the claimed apparatus.  What is required is a power received input that is capable of connecting to a potential gas producing device. Martino discloses a power supply input that is capable of connecting to any power supply.

    PNG
    media_image1.png
    659
    558
    media_image1.png
    Greyscale


Applicant asserts:
Applicant further submits that the combination of Martino and Pakravan is improper. Paragraph [0004] of Martino states that Martino's invention serves to prevent soot build-up in the furnace system - Martino's proposed cause of carbon monoxide production. In other words, Martino teaches the prevention of the production of carbon monoxide as an alternative to detection of carbon monoxide gas. No person of ordinary skill in the art would therefore be motivated to add a redundant carbon monoxide detector based on the teachings of Martino and Pakravan. Therefore, it appears the Examiner is exercising impermissible hindsight in making the jump between the teachings of Martino and Pakravan and the limitations of claim 1 of the present application.

–pg. 8 of Remarks


Examiner’s response:
The proposed motivation to combine is so that, if a fault condition is detected, the burner/furnace can automatically shut off and/or sound an alarm.  A fault condition could occur if there is a failure in one or more parts of the system.  A fault condition is never preventable no matter how well a system is designed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762